Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Notice of Reopening of Prosecution following BPAI Decision
Responsive to the BPAI decision mailed March 12, 2021 and pursuant to MPEP 1214.04, the examiner has specific knowledge of the existence of a particular reference or references which indicate nonpatentability of any of the appealed claims as to which the examiner was reversed.
Technology Center (TC) Director, Alexander Beck, authorizes reopening prosecution under 37 CFR 1.198 by signing herein below for the purpose of entering new grounds of rejection.
/ALEXANDER S. BECK/           Director, Technology Center 3700                                                                                                                                                                                             

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 12 recites “a stop structure” in line 3, but it is unclear how this “stop structure” is any different from the “stop face” already recited in line 4 of claim 4, from which claim 12 depends. The examiner notes that in further interpreting the claims, it is assumed that they are the same and what is meant in claim 12 is --the stop face--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1, 2, 15 and 16 are rejected under pre-AIA  35 USC 102(a) as being anticipated U. S. Patent 5,529,389 to Sekiguchi.
Referring to claim 1, Sekiguchi discloses a pump housing 12 for a hydraulic unit in a motor vehicle (col. 1, lines 11-17) comprising a body defining orifices configured to receive components of an associated pump (see depicted orifices in the figures), the body including a first outer surface configured for mounting a motor M (col. 2, line 63 to col. 3, line 6 and figs. 1-3, 6 and 7), wherein the first surface is untreated such that the first outer surface is unmachined by a cutting process (col. 3, lines 15-23 and 45-51 and 
Referring to claim 2, Applicant should note that the recitation of the pump housing being pressed against a stop of a device holding the pump housing during the formation of the orifices is a product-by-process recitation and as such has not been given any patentable weight. 
[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. 

Regarding claim 15, Sekiguchi discloses all the limitations of claim 1, as detailed above, and further discloses wherein the body is shaped as a cuboid (see figure 1).
Regarding claim 16, Sekiguchi discloses all the limitations of claim 1, as detailed above, and further discloses wherein the body is formed of aluminum (see col. 3, lines 16-17).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4, 5, 9, 12, 13, 17 and 18 are rejected under pre-AIA  35 USC 103(a) as being unpatentable over U. S. Patent 5,529,389 to Sekiguchi in view of U. S. Patent 6,280,150 to Miyazawa and U. S. Patent 5,421,680 to Wu.
Referring to claim 4, Sekiguchi discloses a method of producing a pump housing 12 for a hydraulic unit in a motor vehicle (col. 1, lines 11-17) comprising producing an untreated pump housing which has not been machined by a cutting process (col. 3, lines 15-23 and 45-51), the untreated pump housing being formed of metal (col. 3, lines 15-19) and shaped as a parallelepiped (fig. 1) in which an outer face has a greater area than adjacent faces of the untreated pump housing (figs. 1-3, 6 and 7), wherein the orifices configured to receive components of an associated pump on at least one of the outer surface and one or more side faces of a plurality of side faces of the pump housing are provided in the pump housing (fig. 1). 
Sekiguchi does not disclose whether the orifices are provided during the casting or extrusion process. However, Miyazawa teaches forming such orifices in a cast pump housing either during the casting process or by boring, see column 5, lines 1-4. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to have formed the orifices in the pump housing of Sekiguchi by machining the orifices in light of the teachings of Miyazawa as a matter of obvious design choice since there is a finite number of identified, predictable potential solutions of providing orifices to cast housings and one of ordinary skill in the art would have found it obvious to try one of the solutions as it would have amounted to choosing from a finite number of identified, predictable solutions with a reasonable expectation of success. 

[AltContent: arrow][AltContent: textbox (Stop Face)][AltContent: arrow][AltContent: textbox (Ram)]
    PNG
    media_image1.png
    409
    231
    media_image1.png
    Greyscale

Annotation of Wu Figure 7.

It would have been obvious to one of ordinary skill in the art at the time the invention was made, to have placed the untreated pump housing of Sekiguchi/Miyazawa against a stop face prior to machining the orifices on the outer face, in light of the teachings of Wu, in order to fixedly hold the pump housing during the machining of the orifices and ensure that the pump housing will not move during the machining process. Applicant should note that it is obvious that the outer surface of the pump of Sekiguchi/Wu would not be machined by a cutting process prior to the 
Referring to claim 5, Sekiguchi, Miyazawa and Wu teach all the limitations of claim 4, as detailed above and further it would be obvious to tension the pump housing against said stop face with a force that is greater than machining forces acting on the pump housing during machining, since it is obvious that the pump housing would be tensioned against the stop face with a force greater than the machining forces acting on the housing during machining in order to avoid the pump housing moving during the machining process and damage the pump housing and/or the machining tool (See Wu column 1, lines 7-16).
Referring to claim 9, Sekiguchi, Miyazawa and Wu teach all the limitations of claim 4, as detailed above and Wu further teaches a method comprising the step of:
forcing the outer face of the housing against the stop face with a ram disposed on an opposite side of the housing from the stop face (see the depicted ram in the annotated figure 7 of Wu).
Referring to claim 12, Sekiguchi, Miyazawa and Wu teach all the limitations of claim 4, as detailed above.  Applicant should note that any of the faces of the pump housing of Sekiguchi, Miyazawa and Wu would be forced against the stop face depending on which face the orifices would be provided.
Referring to claim 13, Sekiguchi, Miyazawa and Wu teach all the limitations of claim 4, as detailed above and Wu further teaches a method comprising the step 
Referring to claim 17, Sekiguchi, Miyazawa and Wu teach all the limitations of claim 4, as detailed above, and Sekiguchi further teaches a method comprising the step wherein the untreated pump housing is shaped as a cuboid (see figure 1).
Referring to claim 18, Sekiguchi, Miyazawa and Wu teach all the limitations of claim 4, as detailed above, and Sekiguchi further teaches a method comprising the step wherein the pump housing is formed of aluminum (column 3, lines 15-19).
Claim 10 is rejected under pre-AIA  35 USC 103(a) as being unpatentable over U. S. Patent 5,529,389 to Sekiguchi in view of U. S. Patent 6,280,150 to Miyazawa and U. S. Patent 5,421,680 to Wu, as applied to claim 9 above, and further in view of U. S. Patent 4,438,911 to McDougal.
Sekiguchi, Miyazawa and Wu teach all the limitations of claim 9, as detailed above, but do not disclose forcing the untreated pump housing against the stop face with a hydraulic ram. However, McDougal teaches a method comprising the step of
using a hydraulic ram to hold a workpiece to be machined on a work table (column 1, lines 7-16, column 3, lines 52-56 and figures 5-7). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to have forced the untreated pump housing of Sekiguchi, Miyazawa and Wu against the stop face with a hydraulic ram, in light of the teaching of McDougal, in order to grip the workpiece in a positive manner.
Claim 11 is rejected under pre-AIA  35 USC 103(a) as being unpatentable over U. S. Patent 5,529,389 to Sekiguchi in view of U. S. Patent 6,280,150 to Miyazawa and U. S. Patent 5,421,680 to Wu, as applied to claim 9 above, and further in view of U. S. Patent 1,430,226 to Goudreau.
Sekiguchi, Miyazawa and Wu teach all the limitations of claim 9, as detailed above, but do not disclose forcing the untreated pump housing against the stop face with a pneumatic ram. However, Goudreau teaches a method comprising the step of:
using a pneumatic ram (25 and piston 28) to hold a workpiece to be machined on a vise (see page 1, lines 9-13). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to have forced the untreated pump housing of Sekiguchi, Miyazawa and Wu against the stop face with a pneumatic ram, in light of the teaching of Goudreau, in order to grip the workpiece in a positive manner.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 5, 9-13 and 15-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860.  The examiner can normally be reached on Monday-Friday 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746       

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746